           Case 1:19-cv-01169-DLC Document 28 Filed 04/09/19 Page 1 of 2



      quinn emanuel            trial lawyers | new york
      51 Madison Avenue, 22nd Floor, New York, New York 10010-1601 | TEL (212) 849-7000 FAX (212) 849-7100




                                                                                                    WRITER'S DIRECT DIAL NO.
                                                                                                              (212) 849-7482

                                                                                                    WRITER'S EMAIL ADDRESS
                                                                                            juliabeskin@quinnemanuel.com


April 9, 2019


Hon. Denise L. Cote
U.S. District Court for the Southern District of New York
 Daniel Patrick Moynihan United States Courthouse
500 Pearl St., Room 1910
New York, NY 10007

Re:     Gravier Productions, Inc., et al. v. Amazon Content Services, LLC, et al., Case No.
        1:19-cv-01169 (S.D.N.Y.)

Dear Judge Cote:

        We represent Plaintiffs Gravier Productions, Inc. and Woody Allen (collectively,
“Plaintiffs”) in the above-captioned action against Defendants Amazon Content Services, LLC and
Amazon Studios, LLC (collectively, “Defendants”). Pursuant to paragraph 4(C) of this Court’s
Individual Practices in Civil Cases, we write to explain the basis for Plaintiffs’ belief that diversity
of citizenship exists in this action.

       As alleged in the complaint (Dkt. 1 at 3-4), this Court has subject matter jurisdiction
pursuant to 28 U.S.C. § 1332 because there is complete diversity of citizenship between Plaintiffs
and Defendants and the amount in controversy exceeds $75,000.00,1 exclusive of interest and
costs.

        First, both Plaintiffs are citizens of the State of New York:

                 Gravier Productions, Inc. is a corporation organized and existing under the laws of
                  the State of New York, with its principal place of business in New York, New York.

                 Woody Allen is an individual citizen and resident of New York, New York.




1
   Plaintiffs seek damages in excess of $68,000,000, plus additional general and special damages
to be proven at trial. (Dkt. 1 at 27).

      quinn emanuel urquhart & sullivan, llp
      LOS ANGELES | NEW YORK | SAN FRANCISCO | SILICON VALLEY | CHICAGO | WASHINGTON, DC | HOUSTON | SEATTLE | BOSTON | SALT LAKE C ITY
      LONDON | TOKYO | MANNHEIM | HAMBURG | PARIS | MUNICH | SYDNEY | HONG KONG | BRUSSELS | ZURICH | SHANGHAI | PERTH | STUTTGART
         Case 1:19-cv-01169-DLC Document 28 Filed 04/09/19 Page 2 of 2




      Second, both Defendants are citizens of the States of Washington and Delaware, as each
Defendant is an LLC whose sole member, Amazon.com, Inc. is a citizen of the States of
Washington and Delaware:

             Amazon Content Services, LLC is a limited liability company organized and
              existing under the laws of the State of Delaware. Amazon Content Services, LLC
              is a wholly owned subsidiary of non-party Amazon.com, Inc.

             Amazon Studios, LLC is a limited liability company organized and existing under
              the laws of the State of California. Amazon Studios, LLC is a wholly owned
              subsidiary of non-party Amazon.com, Inc.

             Amazon.com, Inc. is a corporation organized and existing under the laws of the
              State of Delaware, with its principal place of business in Seattle, Washington. (See
              Dkt. 13, 14).

  Dated: April 9, 2019                         Respectfully submitted,
         New York, New York
                                               QUINN EMANUEL URQUHART &
                                                SULLIVAN, LLP

                                                   /s/ Julia M. Beskin

                                               Julia M. Beskin
                                               juliabeskin@quinnemanuel.com
                                               Donald J. Reinhard, II
                                               donaldreinhard@quinnemanuel.com
                                               51 Madison Avenue, 22nd Floor
                                               New York, New York 10010
                                               (212) 849-7000 (tel.)
                                               (212) 849-7100 (fax)

                                               John B. Quinn
                                               johnquinn@quinnemanuel.com
                                               Gary E. Gans (pro hac vice)
                                               garygans@quinnemanuel.com
                                               865 South Figueroa Street, 10th Floor
                                               Los Angeles, California 90017
                                               (213) 443-3000 (tel.)
                                               (213) 443-3100 (fax)

                                               Attorneys for Plaintiffs Gravier Productions, Inc.
                                               and Woody Allen




                                               2
